DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 recite “a guide mechanism clamped to a top of the frame body”. This renders the claim indefinite, due to the term “clamped” (i.e. it is unclear how Applicants guide mechanism would be considered to be “clamped” to a top of the frame body). Appropriate correction is required.
Claims 4 and 14 recite “a second adjusting screw”. This renders the claim indefinite, as a “first” adjusting screw is not required in claims 2 and 12, from which claims 4 and 14 depend, and it is therefore unclear if a “a second adjusting screw” is intended to be claimed without a “first adjusting screw”. Appropriate correction is required.
Claim 9 recites “A sliding door, comprising a frame structure according, wherein the frame structure comprises”. This limitation is awkwardly worded and renders the claim indefinite, as the phrase “a frame structure according, wherein” is unclear. Examiner recommends that “a frame structure according, wherein” is reworded as “a frame structure, wherein”. Appropriate correction is required. 
Claims 2-3, 5-8, 10-13, and 15-18 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9, 12, and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Burum (US 3,729,868).
Regarding claims 1 and 9, as best understood, Burum discloses a sliding door, comprising a frame structure according, wherein the frame structure comprises: a frame body (Figure 1, elements 12 and 14); a corner connector and roller mechanism (Figure 1, lower right or left element 28) arranged at a splice of adjacent side frames at a bottom of the frame body; and a guide mechanism (Figure 1, upper right or left element 28) clamped to a top of the frame body; wherein a glass positioning slot (Figure 1, considered area of element 26, see column 1, lines 5-18, “Although this specification glass, wooden, metallic, or plastic panels and the like can be mounted to the frame and that the frame can comprise part of a swinging door, a sliding or a swinging window and the like”) is disposed on a first side of an inner side wall of a side frame of the frame body, a mounting slot for fixing the guide mechanism or the corner connector and roller mechanism is disposed on a first side of an outer side wall of the side frame of the frame body (See Figures 1-3, considered slots in elements 12 and 14 that directly engage with element 28), and the glass positioning slot is adjacent to the mounting slot along a lengthwise direction of the first side of the inner side wall (See Figures 1-2); and wherein the sliding door and window further comprises: an outer frame body; and a door lock (Figures 4-5, element 80) disposed on the outer frame body and used for opening and closing a frame body of the frame structure.  

Regarding claims 2 and 12, Burum discloses wherein the corner connector and roller mechanism comprises a corner connector for splicing and mounting the adjacent side frames (Figure 2, multiple element 34), and a roller adjustment assembly (Figure 2, considered at least elements 24, 56, 60, 64, 68, 72, 74, 78) for adjusting a gap between the frame body and an external frame part, which is integrally arranged in a cavity of the corner connector.  
Regarding claims 4 and 14, as best understood, Burum discloses wherein the roller adjustment assembly comprises an outer support (Figure 2, considered element 34 engaged directly with element 12), an inner support (Figure 2, considered element 34 engaged directly with element 14) arranged on an inner side of the outer support, .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Engebretson (US 5,119,872) in view of Burum (US 3,729,868).
Regarding claims 1 and 9, as best understood, Engebretson discloses A sliding door, comprising a frame structure according, wherein the frame structure comprises: a frame body (Figure 7, elements 20, 20a, 22, 22a) ; a corner connector and roller mechanism (Figures 7, elements 10 and 10a) arranged at a splice of adjacent side frames at a bottom of the frame body; and a guide mechanism (Figure 7, elements 10b and 10c) clamped to a top of the frame body (See Figures 4 and 7, Examiner notes that the guide mechanism of Engebretson is considered to be “clamped” in the same manner as Applicants guide mechanism); wherein a positioning slot is disposed on a first side of an inner side wall of a side frame of the frame body (Figure 7 considered slot which holds element 122), a mounting slot (See Figures 4-7, considered slot in which element 84 is located) for fixing the guide mechanism or the corner connector 
Engebretson does not explicitly disclose wherein the positioning slot is a glass positioning slot, and wherein the sliding door and window further comprises: an outer frame body; and a door lock disposed on the outer frame body and used for opening and closing a frame body of the frame structure.  Burum, however, teaches that it is known in the art to configure a sliding door including a frame structure, wherein the frame structure comprises: a frame body (Figure 1, elements 12 and 14); a corner connector and roller mechanism (Figure 1, lower right and left element 28) arranged at a splice of adjacent side frames at a bottom of the frame body; and a guide mechanism (Figure 1, upper right and left element 28) at a top of the frame body, and wherein it is known in the art to replace a mesh screen with a glass panel  (Figure 1, considered area element 26, see column 1, lines 5-18, “Although this specification generally refers to the construction of sliding screen doors, it will be appreciated that glass, wooden, metallic, or plastic panels and the like can be mounted to the frame and that the frame can comprise part of a swinging door, a sliding or a swinging window and the like”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screen door of Engebretson such that the mesh screen is replaced with a glass panel, as this would provide users with sliding door that stops the flow of air, which would be desirable in colder climates. 
Additionally, Burum teaches that it is known in the art to configure a sliding door such that it includes an outer frame body; and a door lock (Figures 4-5, element 80) disposed 

Regarding claims 2 and 12, Engebretson discloses wherein the corner connector and roller mechanism comprises a corner connector for splicing and mounting the adjacent side frames (Figure 1, elements 20 and 22), and a roller adjustment assembly (Figures 1-2 and 8, considered at least elements 34, 38, 40) for adjusting a gap between the frame body and an external frame part, which is integrally arranged in a cavity of the corner connector.  
Regarding claims 4 and 14, as best understood, Engebretson discloses wherein the roller adjustment assembly comprises an outer support (Figure 1, considered element 16 engaged directly with element 20), an inner support (Figure 2, considered element 18 engaged directly with element 22) arranged on an inner side of the outer .  

Allowable Subject Matter
Claims, 3, 5-8, 10-11, 13, and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUSTIN B REPHANN/Examiner, Art Unit 3634